Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Election/Restriction
                                  REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
2.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
2.1.	Group (I), claims 1- 6 and  8-10, drawn to Block copolymer comprising
 PL (poly(lactone)) segment and PPF (poly(propylene fumarate) segment.
2.2.	Group (II), claims 1 and 9 , drawn to Block copolymer comprising
 PL (poly(lactone)) segment and PPF (poly(propylene fumarate) segment according Formula of Claim 9.
2.3.	Group (III), claims 1 and 9 , drawn to Block copolymer comprising
 PL (poly(lactone)) segment and PPF (poly(propylene fumarate) segment according Formulas of Claim 10.
claims 11 – 14,16 and 18  drawn  to  Block copolymer comprising reaction product of PL , Maleic anhydride ( MA) and Propylene Oxide (PO).
2.5.	Group (V), claims 19-28, drawn to Method of making Block Copolymer of Claim 1.

3.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups (I) - (V)  lack unity of invention because even though the inventions of these groups require the technical feature of Claim 1 as a  Block copolymer comprising
 PLS ( S for segment) and PPFS ( S for segment),  this technical feature is not a special technical feature as it does not make a contribution over the prior art  as it explained in  Written opinion of the international searching authority dated August 6, 2018  for parent Application PCT/ IB2018/051867 ( see Application File and IDS filed on 08/02/2019)- specifically  Wang US 2008/0004368.
4.	In an event if any of Groups (I) to  (V) would be elected for examination on the merits additional Requirement to Elect Single disclosed Specie will apply.
4.1.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
4.2.	For Group (I):
Specific Block copolymer comprising specific   PLS  obtained from specific lactone monomer(s) ( see Claim 2) and specific functional End group. 
4.3.	For Group (II):
	Specific Block copolymer  according  Formula of Claim 9 , wherein all radicals R, R1, R2 and parameters (x), (n) and (m)  are identified and have specific value. 
4.4.	For Group (III):
    Specific Block copolymer  according  Formula of Claim 10 , wherein radical R  and parameters (p), (n), (m) and/or (k)  are identified and have specific value.  
4.5.	For Group (IV):
    Specific Block copolymer comprising specific  PLS  obtained from specific lactone monomer(s) ( see Claim 14) and specific functional End group ( see Claim 12).
4.6.	Specific Method for preparing specific Block copolymer comprising step of preparing specific initiating alcohol with specific functional end group ( if applicable), use of specific lactone monomer  for preparing poly(lactone) polymer which can be functionalized  with specific end group  ( if applicable) and preparing specific block copolymer of PLS and PPFS , wherein block copolymer may have specific functional group(s) – if applicable.( see Claim 20,21 and 22).
5.	Applicant is required, in reply to this action, to elect a  specific invention ( specific Group)  and single specie  for elected Group  as  to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

6.	A telephone call was not made to  Applicant's representative in view of the complexity of the above Restriction /Election Requirement. 
7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 
 8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
			       	                Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763